Citation Nr: 0947304	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  09-07 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to service connection for prostate cancer, to 
include as secondary to herbicide exposure.

2. Entitlement to service connection for residuals, status 
post gastrectomy, claimed as removal of glomus tumor, to 
include as secondary to herbicide exposure.

3. Entitlement to service connection for a mental disorder, 
including depression, to include as secondary to residuals, 
status post gastrectomy.

4. Entitlement to service connection for dumping syndrome, 
claimed as bowel condition, to include as secondary to 
residuals, status post gastrectomy.

5. Entitlement to service connection for a heart condition, 
claimed as atrial fibrillation, to include as secondary to 
herbicide exposure.

6. Entitlement to service connection for lesions on the back, 
to include as secondary to herbicide exposure.

7. Entitlement to service connection for gout, to include as 
secondary to herbicide exposure.

8. Entitlement to service connection for gall bladder 
removal, to include as secondary to herbicide exposure.

9. Entitlement to service connection for an infection of the 
mouth and teeth, to include as secondary to herbicide 
exposure.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 
1969.  He was stationed in Korea from September 15, 1968 to 
November 10, 1969 with Co. B 2nd Bn(M) 17th Inf 7th Inf Div.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2007 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
denied service connection for the following conditions as 
secondary to herbicide exposure: prostate cancer; residuals 
of the removal of a glomus tumor; a heart condition; lesions 
on the back; gout; gall bladder removal; and an infection of 
the mouth and teeth.  The RO also denied service connection 
for depression on a direct incurrence basis, and denied 
service connection for dumping syndrome, to include as 
secondary to residuals of the removal of a glomus tumor and 
herbicide exposure.  The Veteran timely filed a Notice of 
Disagreement (NOD) in August 2007.  The RO provided a 
Statement of the Case (SOC) in January 2009 and thereafter, 
in March 2009, the Veteran timely filed a substantive appeal.  

In June 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  During the 
hearing, the Veteran submitted additional evidence along with 
a waiver of initial RO consideration.  A transcript of the 
hearing is associated with the claims folder.  During the 
hearing, the Veteran's representative indicated that the 
Veteran wanted the removal of the glomus tumor claim 
considered on a presumptive basis, with the depression and 
dumping syndrome claims considered on a secondary basis only.  
The Board must discuss all theories of entitlement raised by 
the Veteran or by the evidence of record.  Robinson v. 
Nicholson, 21 Vet. App. 553 (2008).  Accordingly, these 
issues have been recharacterized to more accurately reflect 
the Veteran's claim.  In addition, the Veteran's 
representative indicated that the Veteran wished to withdraw 
his claim for service connection for prostate cancer, heart 
disease, back lesions, gout, gallbladder removal, and 
infection of the mouth and teeth.

The Board notes that claims file appears to raise informal 
claims of secondary service connection for PTSD and a total 
disability based on individual unemployability (TDIU).  These 
issues are not developed for appellate consideration and are 
referred to the RO for appropriate action.   

Other Matter

The Board comments that the Veteran had applied for non-
service connected pension, which the RO granted in a June 
1998 decision, effective from January 29, 1998.  Accordingly, 
this matter has been resolved by that decision.

The claims of service connection for residuals, status post 
gastrectomy; depression; and dumping syndrome, to include as 
secondary to in-service herbicide exposure or secondary to a 
service-connected disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  On June 16, 2009, prior to the promulgation of a decision 
in the appeal, the Veteran withdrew his appeal for service 
connection for prostate cancer.

2.  On June 16, 2009, prior to the promulgation of a decision 
in the appeal, the Veteran withdrew his appeal for service 
connection for a heart condition.

3.  On June 16, 2009, prior to the promulgation of a decision 
in the appeal, the Veteran withdrew his appeal for service 
connection for lesions on the back.

4.  On June 16, 2009, prior to the promulgation of a decision 
in the appeal, the Veteran withdrew his appeal for service 
connection for gout.

5.  On June 16, 2009, prior to the promulgation of a decision 
in the appeal, the Veteran withdrew his appeal for service 
connection for gall bladder removal.

6.  On June 16, 2009, prior to the promulgation of a decision 
in the appeal, the Veteran withdrew his appeal for service 
connection for an infection of the mouth and teeth. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for 
service connection for prostate cancer have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).

2.  The criteria for withdrawal of a substantive appeal for 
service connection for a heart condition have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).

3.  The criteria for withdrawal of a substantive appeal for 
service connection for lesions on the back have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).

4.  The criteria for withdrawal of a substantive appeal for 
service connection for gout have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).

5.  The criteria for withdrawal of a substantive appeal for 
service connection for gallbladder removal have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).

6.  The criteria for withdrawal of a substantive appeal for 
service connection for infection of the mouth and teeth have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2009).  Here, the 
Veteran, by means of June 16, 2009 hearing testimony, 
indicated that he was withdrawing from appellate 
consideration his claims for service connection for prostate 
cancer; a heart condition, claimed as atrial fibrillation; 
lesions on the back; gout; gall bladder removal; and an 
infection of the mouth and teeth.

As a result, no allegation of error of fact or law remains 
before the Board for consideration with regard to the 
aforementioned issues.  Hence, the appeal for service 
connection for prostate cancer; a heart condition, claimed as 
atrial fibrillation; lesions on the back; gout; gall bladder 
removal; and an infection of the mouth and teeth is 
dismissed.  (The other issues that remain in appellate status 
are addressed in the remand below.)


ORDER

The appeal as to service connection for prostate cancer is 
dismissed.

The appeal as to service connection for a heart condition is 
dismissed.

The appeal as to service connection for lesions on the back 
is dismissed.

The appeal as to service connection for gout is dismissed.

The appeal as to service connection for gall bladder removal 
is dismissed.

The appeal as to service connection for an infection of the 
mouth and teeth is denied.


REMAND

The Board finds that additional development is warranted to 
address the merits of the appellant's appeal for entitlement 
to service connection for residuals, status post gastrectomy, 
as secondary to herbicide exposure, and secondary service 
connection for depression and dumping syndrome.  38 C.F.R. § 
19.9 (2009).

The record establishes that the Veteran was diagnosed with 
leiomyoma of the stomach in April 1988.  He contends that 
this leiomyoma is analogous to or essentially the same 
condition as leiomyosarcoma, and that it was caused by 
exposure to herbicides while serving in Korea.  He further 
contends that his depression and dumping syndrome are due to 
the post-service gastrectomy.

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even if 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 
3.309(e).  The term "herbicide agent" means a chemical in an 
herbicide, including Agent Orange, used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents include soft tissue 
sarcoma, including leiomyosarcoma.

In general, for service connection to be granted for one of 
these diseases on a presumptive basis due to herbicide 
exposure it must be manifested to a degree of 10 percent or 
more at any time after service.  See 38 U.S.C.A. § 1116; 38 
C.F.R. 
§ 3.307(a)(6)(ii); Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

In the August 2007 rating decision, the RO stated that 
according to the Veteran's service records, he served in the 
demilitarized zone in Korea with Company B, 2nd Battalion, 
17th Infantry, 7th Infantry Division.  The RO reported that 
Agent Orange was used in the demilitarized zone, and, as 
such, exposure to Agent Orange was conceded.  See M21-1IMR, 
Part IV, Subpart ii, Chapter 2, Section C regarding exposure 
to herbicides along the DMZ in Korea. (According to a 
September 2003 fact sheet distributed by the Veterans 
Benefits Administration, claims for veterans who served in 
Korea during this period, if exposed to herbicides, are 
entitled to the presumptions found in 38 C.F.R. § 3.309(e)).

Private treatment records indicate that in March 1988, the 
Veteran complained of weakness, fatigue, and epigastric and 
abdominal pain.  He was noted to have upper gastrointestinal 
bleeding.  A stomach biopsy in April 1988 revealed a glomus 
tumor with ulceration.  The Veteran underwent an antrectomy, 
selective vagotomy, gastroduodenotomy, and appendectomy.  The 
diagnosis was stomach leiomyoma.  "Leiomyoma" is defined as 
"a benign tumor derived from smooth muscle, most commonly of 
the uterus; also called fibroid and fibroid tumor."  See 
Dorland's Illustrated Medical Dictionary, 30th Edition (2003) 
at 1011.  Although a leiomyoma is normally benign, in the 
Veteran's case the operative notes state that the mass "was 
so large, it could not be pedunculated" and that it "had 
the appearance of [] a long history of possibility of 
sarcomatous degeneration."  Under these circumstances, the 
Board finds that a medical opinion is necessary in order to 
determine whether the Veteran's leiomyoma was a precursor of 
or essentially the same condition as leiomyosarcoma is needed 
and, if not, whether a causal link exists between the 
Veteran's stomach leiomyoma and in-service exposure to 
herbicides.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Board comments that at least one VA examiner has 
suggested that the Veteran's dumping syndrome may be related 
to residuals of the removal of the glomus tumor.  The Board 
also notes that the Veteran has been diagnosed as having 
various psychiatric disabilities attributable to various 
etiologies.  A February 1986 letter from Dr. R.L. (initials 
used to protect privacy) states that the Veteran was 
unsuitable for employment because of his dumping syndrome 
secondary to abdominal surgery to remove a tumor.  The 
impression included dumping syndrome with chronic recurrent 
diarrhea and atypical depression with anxiety and a history 
of panic attacks.  An April 1995 private treatment record 
indicates that the Veteran reported having a "really 
uncontrollable dumping syndrome."  The clinician opined that 
the Veteran had "developed quite an emotional complex around 
this to the point where actually he's had full blown panic 
attacks with tachycardia," and he further noted that the 
Veteran had not been able to successfully hold a job because 
of this condition.  An April 1998 VA mental disorders 
examination report indicates that the Veteran related feeling 
depressed since his stomach operation.  He claimed that ever 
since the surgery he had had difficulty controlling bowel 
movements.  The diagnosis was mood disorder due to stomach 
surgery with depressed features.  An April 1998 digestive 
conditions examination report indicates that the Veteran 
complained of "being on the edge" and chronic diarrhea.  
The diagnoses included irritable bowel syndrome, status post 
gastrectomy, and history of depression.  An October 2002 VA 
mental health treatment note indicates that the Veteran 
reported developing depression in 1987, when he developed 
physical problems.  An October 2007 VA mental health 
treatment note indicates that the Veteran "has problems with 
anxiety, depression, and anger" and that "[t]he negative 
aftereffects of getting the glomus tumor removed are some 
causes of the patient's current anxiety, depression, and 
anger."  The diagnosis was panic disorder with agoraphobia.  
Another October 2007 VA mental health clinician wrote 
"concur with [the Veteran's] current diagnosis as they 
rel[ate] to his PTSD/anx[iety]/depression from his glomus 
tumor and dumping syndrome."

Although the Veteran is not currently service connected for 
depression or dumping syndrome, both of these issues are 
currently on appeal.  As a grant of service connection for 
residuals, status post gastrectomy, could impact on the 
claims for service connection for depression and dumping 
syndrome, these secondary service connection claims are 
"inextricably intertwined".  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  After completing the actions in the 
Remand Order below, the RO should adjudicate the Veteran's 
service connection claims for depression and dumping syndrome 
on a secondary basis.  38 C.F.R. § 3.310.  As explained in 
more detail below, a VA psychiatric examination may be 
indicated, depending upon whether service connection is 
granted for residuals, status post gastrectomy.

During the June 2009 Travel Board hearing, the Veteran 
testified that a VA doctor at the Lockport CBOC told him that 
his stomach tumor was related to herbicide exposure.  The 
claims file contains treatment records from the Lockport CBOC 
from August 2007 to December 2008.  An October 2007 record 
indicates that the Veteran had received care at this facility 
for the previous five years.  These records should be 
obtained and made part of the claims file.  38 C.F.R. § 
3.159(c)(1)(2) (2009). 

Finally, the Board notes that there appears to be some 
question as to the Veteran's current representative in this 
case.  The Disabled Veterans of America (DAV) has filed 
several documents on behalf of the Veteran.  The record 
contains a power of attorney appointing the DAV as the 
Veteran's designated representative, but it was revoked in 
March 2009.  The New York State Division of Veterans' Affair 
(NYSDVA) represented the Veteran at the June 2009 hearing.  
The record contains a power of attorney for the NYSDVA, but 
it was revoked in July 2008.  The record also contains 
letters from the DAV and the law offices of Jon L. Wilson, 
Esquire, indicating that the Veteran has private 
representation.  However, a December 2008 letter from the RO 
indicates that accreditation for the appointed attorney is 
lacking.  Clarification of this point is warranted.

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran to 
ascertain his intentions regarding 
representation.  He should be advised 
that the claims file does not contain a 
current valid VA Form 21-22.  If he 
wishes to be represented, request that he 
submit a properly executed VA Form 21-22.

2. Obtain outstanding VA treatment 
records from the Lockport, New York 
CBOC from January 2002 to August 2007.

3. The Veteran must be afforded a VA 
medical examination for the purpose of 
determining the likely etiology of his 
stomach leiomyoma.  The examiner should 
review the relevant evidence in the 
claims file and indicate as such in the 
examination report.

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the Veteran (to 
include treatment), the physical 
examination, any laboratory tests that 
are deemed necessary, and any additional 
specialty examinations that are 
warranted, the clinician is requested to 
answer the following question:

(a) Is it at least as likely as not 
(50 percent or greater probability) 
that the Veteran's stomach leiomyoma 
was a precursor to or essentially 
the same condition as 
leiomyosarcoma?

(b) Is it at least as likely as not 
(50 percent or greater probability) 
that the Veteran's stomach leiomyoma 
is causally linked to his exposure 
to herbicides in Korea, to include 
Agent Orange?  (The Veteran's 
exposure to herbicides is presumed 
by law.)

(c) Is it at least as likely as not 
(50 percent or greater probability) 
that the Veteran's currently 
diagnosed dumping syndrome a 
residual of the gastrectomy?

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.

A rationale should be provided for any 
opinion or conclusion expressed.  If the 
examiner is unable to provide the 
requested opinions without resorting to 
speculation, he or she should state why 
an opinion is not possible.

4. If and only if service connection is 
granted for residuals, status post 
gastrectomy, the Veteran must be 
afforded a VA psychiatric examination to 
determine the nature and etiology of any 
psychiatric disorder that is currently 
present, to include depression.  The 
examiner should review relevant portions 
of the claims file and indicate as such 
in the examination report.

Following a review of the relevant 
evidence in the claims file, obtaining a 
history from the Veteran, the mental 
status examination and any tests that 
are deemed necessary, the clinician is 
requested to answer the following 
question:

Is it at least as likely as not (50 
percent or greater probability) that 
any psychiatric disorder that is 
present began during service or is 
causally related to any incident of 
service, to include residuals of the 
gastrectomy?

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.

The examiner is also requested to 
provide a rationale for any opinion 
expressed, and if a conclusion cannot be 
reached without resort to mere 
speculation, s/he should indicate why an 
opinion is not possible.

5. Then, after completion of the above 
and any other development deemed 
necessary, the RO should re-adjudicate 
the Veteran's claims for service 
connection for residuals, status post 
gastrectomy, depression, and dumping 
syndrome, to include as secondary to in-
service herbicide exposure or secondary 
to a service-connected disability.  If 
the claims are not granted, the RO 
should issue an appropriate supplemental 
statement of the case and provide an 
opportunity to respond.  Thereafter, the 
case must be returned to this Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


